            Case 3:17-cv-05760-BHS Document 204 Filed 09/18/19 Page 1 of 3




 1                                                        THE HONORABLE BENJAMIN H. SETTLE

 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
 7   HP TUNERS, LLC, a Nevada limited
     liability company,                                      Cause No. 3:17-cv-05760 BHS
 8
 9                           Plaintiff,                      DEFENDANTS' SUPPLEMENTAL
                                                             RESPONSE       REGARDING
10                   v.                                      MOTION TO SEAL

11   KEVIN SYKES-BONNETT, SYKED ECU                          Noted for Consideration:
     TUNING INCORPORATED, a Washington                       September 20, 2019
12   corporation, and JOHN MARTINSON
13                           Defendants.

14
15           In compliance with this Court’s Order of September 13, 2019 requesting further

16   support for Defendants’ Motion to Seal dated September 6, 2019 (Docket No. 195),

17   Defendants Kevin Sykes-Bonnett and Syked ECU Tuning Incorporated, by and through their

18   counsel, state as follows:

19           1.      With respect to Exhibit B to the Declaration of Philip P. Mann (Dkt. 196),

20   which Exhibit has been filed under seal, this document, on its face, states that it is “the

21   confidential and proprietary property” of a third party that is not a party to this litigation. It is

22   solely on this basis that Defendants have requested that this document be filed under seal and

23   that its confidentiality be maintained.

24           2.      With respect to Exhibits C & D to the Declaration of Philip P. Mann (Dkt.

25   196), which Exhibits have been filed under seal, these documents are, respectively, the

26   transcripts of the morning and afternoon depositions of Plaintiff’s CEO, Mr. Kieth Prociuk,

27   taken April 24, 2019. The sole basis for Defendants’ request that these Exhibits be filed

28
     DEFENDANTS’ SUPPLEMENTAL RESPONSE                                           MANN LAW GROUP
                                                                                 107 Spring St.
     REGARDING MOTION TO SEAL                    Page 1                          Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                                   Phone: 206.436.8500
            Case 3:17-cv-05760-BHS Document 204 Filed 09/18/19 Page 2 of 3




 1   under seal is simply that Plaintiff has designated these transcripts, in their entirety, as
 2   “confidential” pursuant to the Protective Order in place in this action.                 Accordingly,
 3   Defendants will defer to Plaintiff to establish, if it can, that these transcripts are, in fact,
 4   confidential and should, in fact, be filed under seal. If Plaintiff is unable to establish the
 5   confidential nature of these transcripts in their entirety, Defendants have no objection to them
 6   being made public.
 7          Dated September 18, 2019.                     Respectfully submitted,
 8
                                                          /s/ Philip P. Mann
 9                                                        Philip P. Mann, WSBA No: 28860
                                                          Mann Law Group PLLC
10                                                        107 Spring St.
                                                          Seattle, Washington 98104
11
                                                          Phone (206) 436-0900
12                                                        Fax (866) 341-5140
                                                          phil@mannlawgroup.com
13
                                                          Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ SUPPLEMENTAL RESPONSE                                       MANN LAW GROUP
                                                                             107 Spring St.
     REGARDING MOTION TO SEAL                  Page 2                        Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                               Phone: 206.436.8500
            Case 3:17-cv-05760-BHS Document 204 Filed 09/18/19 Page 3 of 3




 1                                CERTIFICATE OF SERVICE
 2                I hereby certify on the date indicated below, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to all parties who have appeared in this matter.
 5
 6   DATED: September 18, 2019                       /s/ Philip P. Mann

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ SUPPLEMENTAL RESPONSE                                       MANN LAW GROUP
                                                                             107 Spring St.
     REGARDING MOTION TO SEAL                   Page 3                       Seattle, WA 98101
     Cause No. 17-CV-05760-BHS                                               Phone: 206.436.8500
